
	
		I
		111th CONGRESS
		1st Session
		H. R. 1813
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Bachmann (for
			 herself and Mr. McHenry) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To terminate or provide for suspension of the application
		  of Federal laws that restrict exploration, development, or production of oil,
		  gas, or oil shale, to facilitate the construction of new crude oil refineries,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Energy Cut the Red Tape Now
			 Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)Gas prices have
			 skyrocketed to record high levels and are negatively impacting America’s
			 economy, consumers, and businesses.
			(2)In July 2006, the
			 average price of gas in the United States was $2.98 per gallon and the price of
			 a barrel of oil was $68.86.
			(3)As of July 1,
			 2008, the average price of gasoline in the United States was $4.07 per gallon
			 and the price of a barrel of oil was $142.00.
			(4)The United States
			 currently imports from foreign nations over 60 percent of all crude oil,
			 gasoline, and diesel fuel consumed by Americans annually.
			(5)The Minerals
			 Management Service has estimated that 88.85 billion barrels of oil are
			 available in the Outer Continental Shelf (OCS) areas of the Pacific Ocean,
			 Atlantic Ocean, Gulf of Mexico, and Alaska, yet over 80 percent of the OCS is
			 under Federal leasing moratorium.
			(6)The United States
			 Geological Survey estimates that there are 16 billion barrels of recoverable
			 oil in the Arctic National Wildlife Refuge (ANWR).
			(7)The Bureau of Land
			 Management estimates that the United States holds the world’s largest known
			 unconventional oil source, known as oil shale, and that more than 70 percent of
			 American oil shale lies on Federal land, primarily in Colorado, Utah, and
			 Wyoming.
			(8)These Federal
			 lands contain an estimated 1.23 trillion barrels of oil, which is more than 50
			 times the Nation’s proven conventional oil reserves.
			(9)There are
			 currently no unconventional fuels leasing programs operating in the United
			 States that would allow oil and gas companies to explore and drill for
			 oil.
			(10)The Federal
			 Government could open land in Colorado, Utah, and Wyoming for oil exploration
			 and the United States could offset all of its imports from Saudi Arabia
			 according to Bureau of Land Management statistics.
			(11)There has not
			 been a new oil refinery built in the United States since 1981 and between 1980
			 and 2006 over half of existing United States refineries closed.
			(12)The current
			 bureaucratic permitting process to drill for oil and gas contributes to
			 extensive delays in exploring United States natural resources.
			(13)It has been
			 estimated that it takes seven years and an average of $5,000,000,000 for one
			 offshore platform to be built and permitted before natural gas or oil is
			 produced.
			3.Termination or
			 waiver of restrictions on leasing for exploration, development, and production
			 of oil, gas, and oil shale during period of high oil prices
			(a)Termination of
			 statutory prohibitionsAny
			 Federal law that prohibits the leasing of Federal Outer Continental Shelf,
			 Bureau of Land Management, or National Forest lands or Federal submerged lands
			 for exploration, development, or production of oil, gas, or oil shale, that
			 withdraws such lands from such leasing, or that prohibits the expenditure of
			 Federal funds for such leasing, shall have no force or effect.
			(b)Waiver of permit
			 requirementsThe Secretary of
			 the Interior—
				(1)may waive the
			 application of any provision of Federal law that requires a permit to engage in
			 drilling for oil or gas under a lease of Federal lands or Federal submerged
			 lands for exploration, development, or production of oil or gas, during any
			 period in which the most recent the spot market price for West Texas
			 Intermediate crude oil at the domestic spot market at Cushing, Oklahoma, as
			 published by the Energy Information Administration, is less than $100 per
			 barrel; and
				(2)shall waive the
			 application of such provisions during any period in which the most recent such
			 spot market price is greater than $100 per barrel.
				4.Refinery process
			 and procedures
			(a)DefinitionsIn
			 this section—
				(1)the term designated refinery
			 means a facility designed and operated to receive, load, unload, store,
			 transport, process, and refine crude oil by any chemical or physical process,
			 including distillation, fluid catalytic cracking, hydrocracking, coking,
			 alkylation, etherification, polymerization, catalytic reforming, isomerization,
			 hydrotreating, blending, and any combination thereof, in order to produce
			 gasoline or other fuel;
				(2)the term
			 Federal refinery authorization—
					(A)means any authorization required under
			 Federal law, whether administered by a Federal or State administrative agency
			 or official, with respect to siting, construction, expansion, or operation of a
			 refinery; and
					(B)includes any
			 permits, special use authorizations, certifications, opinions, or other
			 approvals required under Federal law with respect to siting, construction,
			 expansion, or operation of a refinery;
					(3)the term
			 refinery means—
					(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or other fuel;
			 or
					(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline, diesel, or other liquid fuel as its primary
			 output;
					(4)the term
			 Secretary means the Secretary of Energy; and
				(5)the term
			 State means a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, and any other territory or possession of the United
			 States.
				(b)Designation as
			 Lead Agency
				(1)In
			 generalThe Department of Energy shall act as the lead agency for
			 the purposes of coordinating all applicable Federal refinery authorizations and
			 related environmental reviews with respect to a designated refinery.
				(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Secretary and
			 comply with the deadlines established by the Secretary.
				(c)Schedule
				(1)Secretary’s
			 authority to set scheduleThe Secretary shall establish a
			 schedule for all Federal refinery authorizations with respect to a designated
			 refinery. In establishing the schedule, the Secretary shall—
					(A)ensure expeditious
			 completion of all such proceedings; and
					(B)accommodate the
			 applicable schedules established by Federal law for such proceedings.
					(2)Failure to meet
			 scheduleIf a Federal or State administrative agency or official
			 does not complete a proceeding for an approval that is required for a Federal
			 refinery authorization in accordance with the schedule established by the
			 Secretary under this subsection, not later than 30 days after such failure, the
			 Secretary shall award the approval of the application.
				(d)Consolidated
			 RecordThe Secretary shall, with the cooperation of Federal and
			 State administrative agencies and officials, maintain a complete consolidated
			 record of all decisions made or actions taken by the Secretary or by a Federal
			 administrative agency or officer (or State administrative agency or officer
			 acting under delegated Federal authority) with respect to any Federal refinery
			 authorization.
			
